DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 12, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Application No.10-2018-0043504, filed on April 13, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11-14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka et al, U.S. Patent Application Publication No.  20210144738 A1 (hereinafter Yoshioka).

Regarding Claim 1, Yoshioka discloses a method for transmitting a transport block (TB) using downlink control information (DCI) in a wireless communication system (e.g., FIG. 2; ¶ [0010] [0034] [0035] [0082], user terminal receives downlink control information (DCI) including an index associated with a modulation order and a coding rate, and a control section that determines, based on the index included in the DCI and a number of resource blocks for a downlink shared channel or an uplink shared channel scheduled by the DCI, a transport block size (TBS) (e.g., resources for transmitting a transport block in the upstream (PUSCH)) and comprising:
receiving a first DCI (e.g., ¶ [0010] [0034] [0035] [0082], DCI received by UE (on PDCCH from base station (e.g., ¶ [0183])) from a base station (e.g., FIG. 4A, gNB; FIG. 11, base station 11; FIG. 12, base station 10);
selecting a modulation and coding scheme (MCS) table based on the first DCI (e.g., FIGS. 2, 3, 6-8, table received via DCI contains MCS index table (further details regarding information in the table examples may be seen in  ¶ [0035] [0049] [0045] [0054] [0082] [0092] [0098] [0099]);
calculating a first transport block size (TBS) based on at least one any one of a format of the first DCI (UE may adjust the determined TBS based on the DCI format (e.g., ¶ [0108] [0109] [0153] [0154])) and the selected MCS table (UE specifies a suitable TBS corresponding to MSC index, according to scenarios and decisions (e.g., ¶ [0035]), which may be by following specific steps (see ¶ [0038] [0045] [0048] [0051]) pertaining to determining the number of resource elements in a slot, number of information bits, and quantization based on number of information bits); and 
transmitting a first TB to the base station according to the calculated first TBS (UE transmits on PUSCH (e.g., ¶ [0035] [0056]) after determining the TBS based on one or more criteria (e.g., [0034] [0049] [0052] [0054] [0056]), wherein the first TBS is identical to a second TBS of a second TB transmitted before the first TB is transmitted (In the case of a retransmission, if the original DCI is missed, such that a TBS cannot be derived by UE (e.g., ¶ [0076]), the same TBS (e.g., ¶ [0079]) can be derived by the UE for a retransmission of DCI as part of the UE’s derivation procedure (pertaining to determination of the number of resource elements in a slot, number of information bits, and quantization based on number of information bits (e.g., ¶ [0038] [0045] [0048] [0051])).

Regarding Claim 2, Yoshioka discloses all the limitations of the method of claim 1.
Yoshioka discloses wherein the first DCI includes a field indicating the MCS table (e.g., FIG. 2; ¶ [0032], received DCI includes table with MCS indices), and wherein the MCS table is selected based on the field (e.g., FIG. 2; ¶ [0032], UE determines MCS index from which a particular modulation and coding rate, and intermediate bit size can be derived (e.g., ¶ [0045] [0054]), and thus a particular TBS can be derived (e.g., ¶ [0054])  (i.e., Examiner reasons that a goal of determining a TBS or adjusting to a particular TBS (e.g., ¶ [0153]) requires selecting a particular MCS index (IMCS) to derive a particular TBS)).

Regarding Claim 4, Yoshioka discloses all the limitations of the method of claim 1.
Yoshioka discloses wherein a format of the first DCI is identical to a format of a second DCI transmitted for transmitting the second TB (in order to determine or adjust TBS to be the same (e.g., ¶ [0079]) as prior transmission, e.g., for retransmission purposes, the same DCI format would be used (UE may adjust the determined TBS based on the DCI format (e.g., ¶ [0108] [0109] [0153] [0154])), and wherein the second DCI is transmitted before the first DCI is transmitted (e.g., a first DCI being the retransmission of a second DCI is a transmission (i.e., in the case of a retransmission, if the original DCI is missed, such that a TBS cannot be derived by UE (e.g., ¶ [0076]), the same TBS (e.g., ¶ [0079]) can be derived by the UE for a retransmission of DCI as part of the UE’s derivation procedure).

Regarding Claim 5, Yoshioka discloses all the limitations of the method of claim 1.
Yoshioka discloses wherein calculating the first TBS includes: selecting a quantization method based on a predetermined criterion (e.g., FIG. 3, ¶ [0049], a quantization table, a TBS table; ¶ [0051], UE determines intermediate number (N.sub.info) of information bits, and may quantize the intermediate number (N.sub.info) to determine the quantized intermediate number (N′info)); and calculating the first TBS using the selected quantization method (e.g., ¶ [0049], UE may find TBS to match criteria, with respect to the quantized intermediate number (N′info)).

Regarding Claim 6, Yoshioka discloses all the limitations of the method of claim 5.
Yoshioka discloses wherein the predetermined criterion is set based on an information bit size (e.g., ¶ [0051], In a case where the intermediate number (N.sub.info) of information bits is more than a threshold (e.g., 3824), the user terminal may quantize the intermediate number (N.sub.info) to determine the quantized intermediate number (N′info) (and derive a TBS)).

Regarding Claim 7, Yoshioka discloses all the limitations of the method of claim 6.
Yoshioka discloses wherein the information bit size is larger than 3,824 bits (e.g., ¶ [0051], where the intermediate number (N.sub.info) of information bits is more than a threshold (e.g., 3824)).

Regarding Claim 8, Yoshioka discloses a UE (e.g., FIG. 14; ¶ [0212], user terminal 20) comprising a radio frequency (RF) module (e.g., FIG. 14, transmitting/receiving sections 203) and a processor functionally connected with the RF module (e.g., FIG. 14, baseband signal processing section 20), configured to perform operations that are functionally similar to the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 8.

Regarding Claim 9, Yoshioka discloses all the limitations of the UE of claim 8.
The functional limitations of Claim 9 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 9.  

Regarding Claim 11, Yoshioka discloses all the limitations of the UE of claim 8.
The functional limitations of Claim 11 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 11.  

Regarding Claim 12, Yoshioka discloses all the limitations of the UE of claim 8.
The functional limitations of Claim 12 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 12.  

Regarding Claim 13, Yoshioka discloses all the limitations of the UE of claim 12.
The functional limitations of Claim 13 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 13.  

Regarding Claim 14, Yoshioka discloses all the limitations of the UE of claim 13.
The functional limitations of Claim 14 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 14.  

Regarding Claim 15, Yoshioka discloses a method for receiving a transport block (TB) using downlink control information (DCI) in a wireless communication system (e.g., FIG. 2; ¶ [0010] [0034] [0035] [0082], user terminal receives downlink control information (DCI) (from base station) including an index associated with a modulation order and a coding rate, and a control section that determines, based on the index included in the DCI and a number of resource blocks for a downlink shared channel or an uplink shared channel scheduled by the DCI, a transport block size (TBS) (e.g., resources for transmitting a transport block in the upstream (PUSCH)), the method performed by a base station (e.g., FIG. 4A, gNB; FIG. 11, base station 11; FIG. 12, base station 10) and comprising:
transmitting a first DCI to a UE (e.g., ¶ [0010] [0034] [0035] [0082], DCI received by UE (on PDCCH from base station (e.g., ¶ [0183])); and
receiving, from the UE, a first TB according to a first transport block size (TBS) (UE transmits on PUSCH (e.g., ¶ [0035] [0056]) after determining the TBS based on one or more criteria (e.g., [0034] [0049] [0052] [0054] [0056]), wherein the first TBS is calculated based on at least any one of a format of the first DCI (UE may adjust the determined TBS based on the DCI format (e.g., ¶ [0108] [0109] [0153] [0154])) and a modulation and coding scheme (MCS) table selected based on the first DCI (UE specifies a suitable TBS corresponding to MSC index, according to scenarios and decisions (e.g., ¶ [0035]), which may be by following specific steps (see ¶ [0038] [0045] [0048] [0051]) pertaining to determining the number of resource elements in a slot, number of information bits, and quantization based on number of information bits), and wherein the first TBS is identical to a second TBS of a second TB received from the UE before the first TB is received (In the case of a retransmission, if the original DCI is missed, such that a TBS cannot be derived by UE (e.g., ¶ [0076]), the same TBS (e.g., ¶ [0079]) can be derived by the UE for a retransmission of DCI as part of the UE’s derivation procedure (pertaining to determination of the number of resource elements in a slot, number of information bits, and quantization based on number of information bits (e.g., ¶ [0038] [0045] [0048] [0051])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Nimbalker et al, U.S. Patent Application Publication No. 20140313985 A1 (hereinafter Nimbalker).

Regarding Claim 3, Yoshioka discloses all the limitations of the method of claim 2.
Yoshioka does not expressly disclose wherein the field indicating the MCS table is joint-coded with a redundancy version (RV).
Nimbalker discloses wherein the field indicating the MCS table is joint-coded with a redundancy version (RV) (e.g., ¶ [0056] [0102], joint coding of MCS (currently 5-bit) and RV (currently 2-bits) to a 7-bit MCS+RV; ¶ [0101], DCI message from network entity includes an RB assignment and a first jointly coded value. UE determines, based on the RB assignment and on the first jointly coded value, a type of modulation and a TBS).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of UE receiving DCI from network, selecting MCS table based on the DCI and calculating a TBS, as disclosed by Yoshioka, with the disclosure of DCI containing jointly coded MCS and RV, as disclosed by . The motivation to combine would have been to support enhanced modulation (Nimbalker: e.g., ¶ [0056]).

Regarding Claim 10, Yoshioka discloses all the limitations of the UE of claim 9.
The functional limitations of Claim 10 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471